Citation Nr: 1609837	
Decision Date: 03/11/16    Archive Date: 03/22/16

DOCKET NO.  11-32 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to revision of an August 12, 2009, rating decision denying service connection for migraine headaches on the grounds that it contained clear and unmistakable error (CUE).

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for migraine headaches.

3.  Entitlement to revision of an August 12, 2009, rating decision denying service connection for enamel removal from teeth on the grounds that it contained CUE.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for enamel removal from teeth.

5.  Entitlement to revision of an August 12, 2009, rating decision denying service connection for a bleeding ulcer on the grounds that it contained CUE.

6.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for a bleeding ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to June 1988. 

This appeal is before the Board of Veterans' Appeals (Board) from a February 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In December 2015, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file.

The issue of service connection for a gastrointestinal disorder, to include an ulcer disorder, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  Prior to the promulgation of a Board decision, the Veteran withdrew on the record the appeal of his CUE and new and material evidence claims regarding migraine headaches and enamel removal from teeth.

2.  The claim for service connection for bleeding ulcer was previously denied in an August 12, 2009, rating decision, the Veteran did not appeal the decision, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.

3.  The Veteran has not established in any way that the correct facts, as they were known at the time of the August 12, 2009, rating decision denying service connection for a bleeding ulcer, were not before the RO, or that the statutory or regulatory provisions extant at that time were not correctly applied.

4.  The additional evidence received since the final August 12, 2009, rating decision denying service connection for a bleeding ulcer relates to an unestablished fact necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal of the issue of entitlement to revision of an August 12, 2009, rating decision denying service connection for migraine headaches on the grounds that it contained CUE have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of appeal of the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for migraine headaches have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of appeal of the issue of entitlement to revision of an August 12, 2009, rating decision denying service connection for enamel removal from teeth on the grounds that it contained CUE have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The criteria for withdrawal of appeal of the issue of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for enamel removal from teeth have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

5.  The August 12, 2009, rating decision denying service connection for bleeding ulcer is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156(b) (2015).

6.  The August 12, 2009, rating decision denying service connection for bleeding ulcer was not clearly and unmistakably erroneous.  38 C.F.R. §§ 3.104(a), 3.105(a), 20.1403 (2015).

7.  The additional evidence presented since the August 12, 2009, rating decision is new and material, and the claim for service connection for a gastrointestinal disorder, to include an ulcer disorder, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, at the time of his December 2015 Board hearing, the Veteran, on the record, withdrew the appeal for his CUE and new and material evidence claims regarding migraine headaches and enamel removal from teeth.  Hence, there remain no allegations of errors of fact or law for appellate consideration regarding these claims, the Board does not have jurisdiction to review them, and they are dismissed.

II.  Duty to Notify and Assist

Given the parameters of the law surrounding CUE claims, the duties to notify and assist imposed by the VCAA are not applicable where CUE is claimed in RO decisions (see Parker v. Principi, 15 Vet. App. 407 (2002), regarding Board CUE see Livesay v. Principi, 15 Vet. App. 165 (2001)).  As noted in Livesay, CUE claims are not conventional appeals, but rather are requests for revision of previous decisions.  A claim based on CUE is fundamentally different from any other kind of action in the VA adjudicative process.  A litigant alleging CUE is not pursuing a claim for benefits, but rather is collaterally attacking a final decision.  Livesay, 15 Vet. App. at 178-79.  Moreover, that litigant has the burden of establishing such error on the basis of the evidence then of record.  Id.   

Regarding the other claim, as the decision below is favorable by reopening and remanding the issue of service connection for bleeding ulcer, any breaches of the VCAA are harmless error.

III.  CUE

The RO denied service connection for bleeding ulcer in an August 12, 2009, rating decision.  This decision was not appealed, and no new evidence pertinent to the claim was received by VA within one year from the date that the RO mailed notice of the decision to the Veteran.  VA has not received or associated with the claims file any relevant official service department records that existed and had not been associated with the claims file at the time of that decision.  Therefore, that decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103; see also 38 C.F.R. § 3.156(b), (c).

The Veteran now contends that the August 12, 2009, rating decision contained CUE.  

Unappealed RO decisions are final, and a final RO decision is not subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of CUE, as provided in 38 C.F.R. § 3.105.  See 38 C.F.R. §§ 3.104(a), 3.105(a).  If the evidence establishes CUE, the prior decision will be reversed or amended.  A finding of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.

A prior decision contains CUE where: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than simple disagreement on how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at that time were not correctly applied; (2) the error is "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) such determination of CUE is based on the record and law that existed at the time of the adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)); see also 38 C.F.R. § 20.1403.

It is important for the Veteran to understand that CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Even when the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (citing Russell, 3 Vet. App. at 313-14).  

A determination of CUE must be based on the record and the law that existed at the time of the prior adjudication.  Baldwin v. West, 13 Vet. App. 1 (1999); Caffrey v. Brown, 6 Vet. App. 377 (1994).  In addition, an assertion of CUE is a motion or a request, rather than a claim.  See Hillyard v. Shinseki, 24 Vet. App. 343, 355-356   (2011) (citing Rice v. Shinseki, 22 Vet. App. 447, 451 (2009) ("Motions alleging clear and unmistakable error ... in a prior decision have also often been referred to as 'claims'").

A CUE motion is a collateral attack on an otherwise final rating decision by a VA regional office.  As such, there is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 44.  Therefore, a movant who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claimant who seeks to establish prospective entitlement to VA benefits. 

In this case, the Veteran has not met the burden of establishing CUE in the August 12, 2009, rating decision.

The basis of the RO's August 12, 2009, denial of service connection for bleeding ulcer was that there was no evidence of this condition in service and no evidence of a chronic disability subject to service connection shown by the evidence of record.

As reflected in his October 2010 claim and April 2011 notice of disagreement, the Veteran asserts that the August 12, 2009, rating decision contained CUE on the basis that it he was first seen for a bleeding ulcer while he was in service from 1969 to 1971, and that this condition continued to be a problem.  As reflected in an April 2013 statement, the Veteran asserts that records of being diagnosed and treated for a bleeding ulcer by a doctor during service would be with a local hospital in Cleveland, but that he had not been able to obtain such records.

However, the Veteran has not identified any error with respect to the RO's finding that the evidence at the time of the August 12, 2009, decision did not reflect any chronic disability related to any bleeding ulcer subject to service connection; at best, his assertion that a bleeding ulcer "continue[d] to be a problem" is merely a disagreement with how the facts were weighed or evaluated in the August 12, 2009, rating decision.  Similarly, the Veteran's assertion that he was treated for a bleeding ulcer in service, although the records of such treatment are not available, is merely a disagreement with how the RO weighed or evaluated the facts in August 12, 2009, in determining that the evidence did not show a bleeding ulcer in service.

The Veteran has not established in any way that the correct facts, as they were known at the time of the August 12, 2009 rating decision, were not before the RO, or that the statutory or regulatory provisions extant at that time were not correctly applied.  Therefore, revision of an August 12, 2009, rating decision denying service connection for a bleeding ulcer on the grounds that it contained CUE is not warranted.

IV.  New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Again, the basis of the RO's August 12, 2009, denial of service connection for bleeding ulcer was that there was no evidence of this condition in service and no evidence of a chronic disability subject to service connection shown by the evidence of record.
  
Since then, the Veteran has submitted private treatment records, dated in October 2010, reflecting treatment for epigastric pain and upper endoscopy (EGD) results revealing inflammatory change of the antrum and that, for several biopsy specimens, stain for Helicobacter pylori was positive.

Without addressing the merits of this evidence, the Board finds that it addresses the issue of whether the Veteran might have a gastrointestinal disorder, to include an ulcer disorder, related to service.  See Justus v. Principi, 3 Vet. App. 510, 512-513 (1992); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises a reasonable possibility of substantiating the Veteran's service connection claim. 

The Board thus finds that new and material evidence has been submitted to reopen the Veteran's claim for service connection for a gastrointestinal disorder, to include an ulcer disorder. 


















						[CONTINUED ON NEXT PAGE]

ORDER

The issue of entitlement to revision of an August 12, 2009, rating decision denying service connection for migraine headaches on the grounds that it contained CUE is dismissed.

The issue of entitlement to whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for migraine headaches is dismissed.

The issue of entitlement to revision of an August 12, 2009, rating decision denying service connection for enamel removal from teeth on the grounds that it contained CUE is dismissed.

The issue of entitlement to whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for enamel removal from teeth is dismissed.

Revision of an August 12, 2009, rating decision denying service connection for a bleeding ulcer on the grounds that it contained CUE is denied.

New and material evidence having been submitted, the claim for entitlement to service connection for a gastrointestinal disorder, to include an ulcer disorder, is reopened and, to that extent only, the appeal is granted.


REMAND

As reflected in his October 2010 claim and April 2011 notice of disagreement, the Veteran asserts that he was treated for a bleeding ulcer while he was in service from 1969 to 1971, and that this condition has continued to be a problem; in an April 2013 statement, the Veteran also asserted that that he had gastroesophageal reflux disease (GERD) that was first diagnosed in service.  

Service treatment records reflect that in June 1969 the Veteran was treated for "acid stomach"; there was a notation of "lots of acid in stomach," and the impression was gastroenteritis.  On service reenlistment examinations in April 1983 and January 1988, he reported a history of frequent indigestion; on the January 1988 examination, he also reported a history of stomach, liver or intestinal trouble, reporting that his indigestion and stomach problems occurred two to four times per month, and were relieved by Rolaids.  

October 2010 private medical records reflect treatment for an extended period of epigastric pain, and that the Veteran had been taking omeprazole without relief.  At the time, he reported a significant past history for diagnosis of ulcer disease.  EGD results revealed inflammatory change of the antrum and that, for several biopsy specimens, stain for Helicobacter pylori was positive.  Also, during his December 2015 Board hearing, the Veteran reported that he continued to have stomach problems, particularly after eating certain foods, which he controlled with antacids. 

Thus, while current medical records reveal treatment for epigastric pain with some pathology found on EGD, the nature or diagnosis of any such problem, or any possible relationship with the Veteran's in-service reports and treatment for stomach conditions, is not clear from the evidence of record.  In this regard, the Veteran is competent to relate the recurrent or persistent epigastric symptoms reported.  Therefore, the Veteran should be provided a VA examination to help determine the nature and etiology of any current gastrointestinal disorder, to include any ulcer disorder.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Also, listed as evidence in a December 2014 supplemental statement of the case are records from the Social Security Administration (SSA) received on December 3, 2014, but no such records are associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file the SSA records noted in the December 2014 supplemental statement of the case to have been received on December 3, 2014.  

2.  Obtain all outstanding VA medical records related to the Veteran's claimed gastrointestinal disorder dated from February 2015 to the present.  

3.  Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of any gastrointestinal disorder, to include an ulcer disorder.  After reviewing the claims file, to specifically include the October 2010 private treatment records and EGD results, the examiner should determine: 

a)  Whether the Veteran has any currently diagnosed gastrointestinal disorder or disorders, to include an ulcer disorder and GERD, and what any such disorders are. 

b)  For any such disorder, whether it is at least as likely as not (i.e. a 50 percent probability or more) that such disorder began during or is otherwise related to service, to include his in-service June 1969 treatment for "acid stomach," and reported history of frequent indigestion and stomach trouble on service reenlistment examinations in April 1983 and January 1988.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  After completing the above and any other necessary development, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


